Case 2:19-cv-10066-ILRL-DMD Document 5 Filed 05/16/19 Page 1 of 2
   CaseCase
        2:19-cv-10066-ILRL-DMD Document
            MDL No. 2885 Document       5 Filed
                                  434 Filed     05/16/19
                                            05/16/19  PagePage  2 of 2
                                                           2 of 2




IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                       MDL No. 2885



                   SCHEDULE CTO−11 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


LOUISIANA EASTERN

  LAE        2       19−10058     Griffin v. 3M Company et al
  LAE        2       19−10061     Maldonado v. 3M Company, et al
  LAE        2       19−10066     Blackmore v. 3M Company et al
  LAE        2       19−10067     Jones v. 3M Company et al
  LAE        2       19−10069     Gray v. 3M Company et al

MINNESOTA

  MN         0       19−01195     Jones v. 3M Company
  MN         0       19−01203     Ohara v. 3M Company

MISSISSIPPI SOUTHERN

  MSS        1       19−00262     Islam v. 3M Company

MISSOURI WESTERN

 MOW         4       19−00346     Salaam v. 3M Company

TEXAS WESTERN

 TXW         1       19−00476     Formoso v. 3M Company

VIRGINIA EASTERN

  VAE        1       19−00541     McNaughton v. 3M Company
